Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed on 10/14/2021. Currently claims 1-20 are pending.
Response to Arguments
Applicant’s arguments, see pg. 6, filed 10/14/2021, with respect to the previous objection of claims 1-20 have been fully considered and are persuasive.  The previous objection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see pg. 6, filed 10/14/2021, with respect to the previous rejection of claims 13-20 under 35 USC 112(b) have been fully considered and are persuasive.  The previous rejection of claims 13-20 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see pgs. 6-8, filed 10/14/2021, with respect to the rejection(s) of claim(s) 1-4, 6-10, 13-16 and 18-20 under 35 USC 103 as being unpatentable over Kim in view of Ghosh, claims 5 and 17 under 35 USC 103 as being unpatentable over Kim in view of Ghosh in view of Patel, claim 11 under 35 USC 103 as being unpatentable over Kim in view of Ghosh in view of Bohn, claim 12 under 35 USC 103 as being unpatentable over Kim in view of Ghosh in view O’Brien have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.   However, upon further consideration, a new ground(s) of rejection is made in view of the additional reference of Patel et al (US 20130079654).
and COI are indicative of a response of the heart tissue of interest to the ATP therapy”. In the previous set of claims (set of amendments received on 7/31/2019), the limitation “wherein the ATP derived CA signals are indicative of a response of the heart tissue of interest of the ATP therapy” was recited in a dependent claim (dependent claim 2). This previous limitation only recited that ATP derived CA signals were indicative of a response of the heart tissue. The current amendment to claims and 13 provides further clarification of both the ATP derived CA signals and COI (characteristics of interest) being indicative of response of the heart tissue is a change in scope of the invention from what was previously claimed. With this further clarification, applicant’s arguments with respect to the previous prior art rejection of the claims have been found to be persuasive. Thus, overcoming the previous prior art rejection and rendering a new rejection with a new secondary reference of Patel et al (US 20130079654). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-10, 13-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20070197928) hereafter known as Kim in view of Patel et al (US 20130079654) hereafter known as Patel.


Independent claims:
Regarding claim 1:

An Implantable medical device (IMD) for treating an arrhythmia [see Fig. 1 element 108 and para 30…. “a system 100 that uses an implantable medical device (IMD) 108”] comprising:
electrodes configured to be located proximate to heart tissue of interest [see para 30… “The IMD 108 includes an electronics unit coupled by electrodes to a heart 104”], 
at least a portion of the electrodes configured to deliver therapy [see para 32… “the IMD 108 is typically capable of delivering one or more therapies to the heart 104 through an electrical contact ("electrode"), which is typically in contact with an interior portion of the heart 104”], 
at least a portion of the electrodes configured to sense cardiac activity (CA) signals [see Fig. 1 element 106 and para 32... “The cardiac lead 106 or leads and electrodes may also typically be used for sensing electrical activity of the heart 104”… electrical activity of the heart is at least cardiac activity];
one more processors [see para 31… “the external device 110 is an IMD programmer module that can be used to control the IMD unit 108.  In other examples, the external device 110 can include a monitoring or reporting unit optionally coupled to a computer, communications, or other network”. A programmer module is understood to be at least a processor]  that, when executing program instructions, are configured to:
deliver anti-tachycardia pacing (ATP) therapy through the electrodes to the heart tissue of interest in connection with an arrhythmia [para 12.. “tailoring a delivery of an anti-tachyarrhythmia therapy using the VT or SVT classification”];


determine a characteristic of interest (COI) [see abstract… “One or more ventricular intervals in close proximity to the first fast beat are analyzed to determine an initial classification of either VT or SVT.”. Ventricular intervals are a (COI)];
calculate a probability of an arrhythmia type [see para 55… “which could then be mathematically combined to determine a weighted probability of a particular type of arrhythmia”]
; and 
record the probability of the arrhythmia type [see claim 19 of Kim… “a memory for representing a sequence of atrial or ventricular contractions”… this section indicates the device as a memory (which saves data) that keeps tract of the arrhythmia types which is understood to include the probability associated with the arrhythmia]
However, while Kim does disclose determining COI, Kim not disclose determining a characteristic of interest either during or after pacing (ie ATP). Thus, Kim does not fully disclose: “obtain ATP derived CA signals responsive to delivery of the ATP” and “determine a characteristic of interest (COI) from the ATP derived CA signals, wherein the ATP derived CA signals and COI are indicative of a response of the heart tissue of interest to the ATP therapy”. Additionally, while Kim does disclose a processor that calculates a probability of an arrhythmia type and records the probability of the arrhythmia type, Kim does not disclose the processor as performing these functions on specifically the claimed COI signals. Thus, Kim does not fully disclose a processor that will “calculate a probability of an arrhythmia type based on the COI” or “record the probability of the arrhythmia type”.
then processor 86 continues to attempt to classify the episode based on whether the effects the effects of anti-tachycardia pacing (ATP) are indicative of a supraventricular tachycardia episode.”] in the analogous art of classifying cardiac episode by a medical device [see para 1… “classifying cardiac episodes detected by an implantable medical device”].
Since Kim is directed to the inclusion of determining whether a classification of an arrhythmia should be ventricular tachyarrhythmia or supraventricular tachyarrhythmia [see abstract of Kim… “This document discusses, among other things, systems and methods to discriminate between a ventricular tachyarrhythmia (VT) and a supraventricular tachyarrhythmia (SVT)”], and Patel discloses that obtaining CA signals from the heart based on ATP (ie ATP derived CA signals) is also a known way to differentiate supraventricular tachyarrhythmia from ventricular tachyarrhythmia as discussed above, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim’s processor to not only classify based on CA and CIO signals before applying ATP but to also to also classify based of CA and CIO signals after ATP is applied (ie obtain ATP derived CA and determine COI signals) as well because both classification techniques are known ways to differentiate specific types of arrhythmia; therefore, by performing both classification techniques, one of ordinary skill would expect a more accurate if not the same accuracy of correct classification of an arrhythmia. Furthermore, by making this modification these COI from 



Regarding claim 13:
Kim discloses:
 A method of treating an arrhythmia with an implantable medical device IMD [see Fig. 1 element 108 and para 30…. “a system 100 that uses an implantable medical device (IMD) 108” and see para 12.. “tailoring a delivery of an anti-tachyarrhythmia therapy using the VT or SVT classification”… Delivery of anti-tachyarrhythmia by an IMD is at least a method of treating arrhythmia] comprising: 
utilizing one or more processors of the IMD [see para 31… “the external device 110 is an IMD programmer module that can be used to control the IMD unit 108.  In other examples, the external device 110 can include a monitoring or reporting unit optionally coupled to a computer, communications, or other network”. A programmer module is understood to be at least a processor], when executing program instructions, for:
delivering anti-tachycardia pacing (ATP) therapy through electrodes of the IMD to heart tissue of interest in response to an arrhythmia [see para 12.. “tailoring a delivery of an anti-tachyarrhythmia therapy using the VT or SVT classification” and see para 30… The IMD 108 includes an electronics unit coupled by electrodes to a heart 104” and see para 32… “the IMD 108 is typically capable of delivering one or more therapies to the heart 104 through an electrical contact ("electrode") which is typically in contact with an interior portion of the heart 104”];
determining a characteristic of interest (COI) [see abstract… “One or more ventricular intervals in close proximity to the first fast beat are analyzed to determine an initial classification of either VT or SVT.”. Ventricular intervals are a (COI)];
calculating a probability of an arrhythmia type [see para 55… “which could then be mathematically combined to determine a weighted probability of a particular type of arrhythmia”]; and 
recording the probability of the arrhythmia type [see claim 19 of Kim… “a memory for representing a sequence of atrial or ventricular contractions”… this section indicates the device as a memory (which saves data) that keeps tract of the arrhythmia types which is understood to include the probability associated with the arrhythmia]
However, while Kim does disclose determining COI, Kim not disclose determining a characteristic of interest either during or after pacing (ie ATP). Thus, Kim does fully not disclose: “obtaining ATP derived CA signals responsive to delivery of the ATP” and “determining a characteristic of interest (COI) from the ATP derived CA signals, wherein the ATP derived CA signals and COI are indicative of a response of the heart tissue of interest to the ATP therapy”. Additionally, while Kim does disclose utilizing one or more processors that calculates a probability of an arrhythmia type and records the probability of the arrhythmia type, Kim does not disclose the utilizing the one or more processor to perform these functions on specifically CIO from ATP derived CA 
Patel discloses that when attempting to classify a tachycardia (a type of arrhythmia), using the effects of anti-tachycardia pacing (ie obtaining CA signals that are ATP derived) is a known way of determining the classification of supraventricular tachycardia [see para 93… “then processor 86 continues to attempt to classify the episode based on whether the effects the effects of anti-tachycardia pacing (ATP) are indicative of a supraventricular tachycardia episode.”] in the analogous art of classifying cardiac episode by a medical device [see para 1… “classifying cardiac episodes detected by an implantable medical device”].
Since Kim is directed to the inclusion of determining whether a classification of an arrhythmia should be ventricular tachyarrhythmia or supraventricular tachyarrhythmia [see abstract of Kim… “This document discusses, among other things, systems and methods to discriminate between a ventricular tachyarrhythmia (VT) and a supraventricular tachyarrhythmia (SVT)”], and Patel discloses that obtaining CA signals from the heart based on ATP (ie ATP derived CA signals) is also a known way to differentiate supraventricular tachyarrhythmia from ventricular tachyarrhythmia as discussed above, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim’s processor to not only classify based on CA and CIO signals before applying ATP but to also to also classify based of CA and CIO signals after ATP is applied (ie obtain ATP derived CA and determine COI signals) as well because both classification techniques are known ways to differentiate specific types of arrhythmia; therefore, by performing both classification techniques, one of 





Dependent claims:
Regarding claims 2 and 14, the abstract of Kim [see… “This document discusses, among other things, systems and methods to discriminate between a ventricular tachyarrhythmia (VT) and a supraventricular tachyarrhythmia (SVT)” which discloses the arrhythmia is a tachycardia] discloses the arrhythmia type being analyzed are inclusive of a tachycardia type. Additionally, para 93 of Patel [see “then processor 86 continues to attempt to classify the episode based on whether the effects the effects of anti-tachycardia pacing (ATP) are indicative of a supraventricular tachycardia episode.”] indicates the process of classification as being a continual process that implies ATP derived CA signals are inclusive of being obtained during delivery of ATP therapy.


The abstract of Kim [see … “One or more ventricular intervals in close proximity to the first fast beat are analyzed to determine an initial classification of either VT or SVT.”] discloses characteristics of interest as including ventricular intervals (ie a ventricular cycle length). Additionally, para 93 of Patel [see “then processor 86 continues to attempt to classify the episode based on whether the effects the effects of anti-tachycardia pacing (ATP) are indicative of a supraventricular tachycardia episode.”] indicates the process of classification as being a continual process that implies ATP derived CA signals are inclusive of being obtained during delivery of ATP therapy.

Regarding claims 4 and 16, as discussed in rejection to independent claims 1 and 13 and cited in para 93 of Patel [see “then processor 86 continues to attempt to classify the episode based on whether the effects the effects of anti-tachycardia pacing (ATP) are indicative of a supraventricular tachycardia episode.”], Kim in view of Patel discloses obtaining ATP derived CA signals from the effects ATP which is understood to be inclusive of at least the end of delivering therapy.

Regarding claim 6-7 and 18, the abstract of Kim [see abstract… “One or more ventricular intervals in close proximity to the first fast beat are analyzed to determine an initial classification of either VT or SVT.”] discloses determining ventricular tachyarrhythmia (VT) and supra ventricular tachycardia (SVT). This fact combined with the fact that Kim also treats these arrhythmias as outlined in para 12 of Kim [see “delivery of an anti-tachyarrhythmia”], indicates that Kim as modified is directed to 

Regarding claim 8, para 34 of Kim [see… “In certain examples, the ventricular lead 106B includes additional electrodes, such as to provide atrial cardioversion, atrial defibrillation, ventricular cardioversion, ventricular defibrillation, or combinations thereof to the heart 104.”] discloses performing atrial defibrillation. Performing atrial defibrillation is the treatment of atrial fibrillation. To treat atrial fibrillation, atrial fibrillation must be detected. Therefore, Kim is inclusive calculating the probability of atrial fibrillation.

Regarding claims 9 and 19, para 31 of Kim [see “Typically, the system 100 also includes an external device 110 that communicates with the IMD 108 via a wireless connection 112, where the wireless connection 112 employs wireless signals such as radio frequency (RF), inductive, or other telemetry signals.  In certain examples, the external device 110 is an IMD programmer module that can be used to control the IMD unit 108.  In other examples, the external device 110 can include a monitoring or reporting unit optionally coupled to a computer, communications, or other network”] discloses an external device that is inclusive of a monitoring and reporting unit which is 



Regarding claims 10 and 20, claim 24 of Kim [see “tailoring a delivery of an anti-tachyarrhythmia therapy using the VT or SVT classification.”] discloses how the anti-tachyarrhythmia therapy is tailored to classification. Furthermore, as discussed in rejections to independent claims 1 and 13 above, these classifications are based probability determined by the COI. Thus, Kim tailors the appropriate treatment (ie varies pacing) based on the calculated probability as claimed.



Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Patel as applied to claims 1 and 13 respectively above, and further in view of Patel et al (US 20070239043) hereafter known as Patel II.
Kim in view of Patel discloses the invention substantially as claimed including all the limitations of claims 1 and 13.
However, Kim in view of Patel fails to disclose “calculating probability by comparing COI to historical data of prior COI indicative of the response of the heart tissue of interest to the ATP therapy” as claimed.
classify the condition that resulted in detection of a given stored episode.  The ability to accurately classify the patient condition may be refined by the incorporation of information about the specific patient, including arrhythmia history and demographic information.  For example, a physician might consider a patient's baseline heart rhythm, previous episode information, the rhythm classification assigned by a device or system (e.g., the implantable detection algorithm)” in the analogous art of implantable medical devices [see abstract of Patel II… “Apparatus and methods are provided for analyzing an episode stored by an implantable medical device (IMD)”].
Since comparing COI data to historical data of prior COI is known to improve the classification of specific arrhythmias, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kim in view of Patel to include this comparison similarly to that of Patel II as this will improve accuracy of Kim in view of Patel’s treatment of arrhythmia.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Patel as applied to claim 1 above, and further in view of Bohn et al (US 20070293903) hereafter known as Bohn.
Kim in view of Patel discloses the invention substantially as claimed including all the limitations of claim 1. Also Kim in view of Patel discloses the IMD as being configured to communicate with remote device [see para 31 of Kim… “In certain examples, the external device 110 is an IMD programmer module that can be used to control the IMD unit 108.  In other examples, the external device 110 can include a monitoring or reporting unit optionally coupled to a computer, communications, or other network.”]. Thus, Kim in view of Patel discloses a configuration for the processor of the IMD to communicate with a remote device.
	However Kim in view of Patel, never discloses the pacemaker or makes clear that the system is configured to send a signal to schedule an appointment to this remote device.
Bohn discloses providing information (ie understood to be sending a signal) from a pacemaker to schedule an appointment when there is a structural feature that needs to be fixed so that the structural feature is replaced before the device has a failure [see para 26 of Bohn… “Such information can be provided, for example, to a physician to help the physician schedule an appointment to replace the lead before the predicted failure time, if desired.”] in the analogous art of implantable medical device [see para 1 of Bohn “This patent document pertains generally to managing implantable medical devices”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kim in view of Patel to send a signal to schedule an appointment when there is an issue with Kim in view of Patel’s implantable device similarly to that disclosed by Bohn so that the device can be fixed before the device fails. 

12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Patel as applied to claim 1 above, and further in view of O’Brien et al (US 20150321016) hereafter known as O’Brien.
	Kim in view of Patel discloses the invention substantially as claimed including all the limitations of claim 1.
However, Kim in view of Patel uses a pacemaker with leads [see para 30 of Kim… “The IMD 108 includes an electronics unit coupled by electrodes to a heart 104 of a patient 102.  In the illustrated example, certain of the electrodes are disposed on an intravascular cardiac lead 106, which may include one or more leads”]. Thus, doesn’t disclose “the IMD is a leadless pacemaker” as claimed.
O’Brien discloses that using leadless provides the advantage of eliminating possible infections caused by use of leads and prevents poor connection that can occur due to lead fracture in implantable medical devices that use leads in the analogous art of pacemakers (a type of implantable device) [see para 3 of O’Brien… “Recently, leadless intracardiac pacemakers have been introduced which can be implanted directly in a heart chamber.  Elimination of transvenous, intracardiac leads has several advantages.  For example, complications due to infection associated with a lead extending from a subcutaneous pacemaker pocket transvenously into the heart can be eliminated.  Other complications such as "twiddler's syndrome", lead fracture or poor connection of the lead to the pacemaker are eliminated in the use of a leadless”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kim in view of Patel to replace the leads with a leadless .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792